UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7119



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEAN A. LAMBEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-89-80, CA-97-290)


Submitted:   January 31, 2001          Decided:     February 22, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dean A. Lambey, Appellant Pro Se. Stephen Wiley Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dean A. Lambey seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Lambey, Nos. CR-89-80; CA-97-290

(E.D. Va. May 18, 2000).    In addition, we deny leave to proceed in

forma pauperis.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2